 



Exhibit 10.04
EXECUTION COPY
 
3-YEAR REVOLVING CREDIT AGREEMENT
dated as of July 19, 2006
among
VALERO GP HOLDINGS, LLC
The Lenders Party Hereto
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
and
SUNTRUST BANK,
as Syndication Agent
 
J.P. MORGAN SECURITIES INC. and SUNTRUST ROBINSON HUMPHREY, A DIVISION OF
SUNTRUST CAPITAL MARKETS, INC.,
as Co-Lead Arrangers and Joint Bookrunners
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE I
Definitions

Section 1.01
  Defined Terms     1  
Section 1.02
  Classification of Loans and Borrowings     18  
Section 1.03
  Terms Generally     18  
Section 1.04
  Accounting Terms; GAAP     18   ARTICLE II
The Credits

Section 2.01
  Commitments     18  
Section 2.02
  Loans and Borrowings.     19  
Section 2.03
  Requests for Borrowings     19  
Section 2.04
  Letters of Credit.     20  
Section 2.05
  Funding of Borrowings.     24  
Section 2.06
  Interest Elections.     24  
Section 2.07
  Termination and Reduction of Commitments.     25  
Section 2.08
  Repayment of Loans; Evidence of Debt.     26  
Section 2.09
  Prepayment of Loans.     27  
Section 2.10
  Fees.     27  
Section 2.11
  Interest.     28  
Section 2.12
  Alternate Rate of Interest     29  
Section 2.13
  Increased Costs.     30  
Section 2.14
  Break Funding Payments     31  
Section 2.15
  Taxes.     31  
Section 2.16
  Payments Generally; Pro Rata Treatment; Sharing of Set-offs.     32  
Section 2.17
  Mitigation Obligations; Replacement of Lenders.     34   ARTICLE III
Representations and Warranties

Section 3.01
  Organization; Powers     34  
Section 3.02
  Authorization; Enforceability     35  
Section 3.03
  Governmental Approvals; No Conflicts     35  
Section 3.04
  Financial Condition; No Material Adverse Change.     35  
Section 3.05
  Properties.     35  
Section 3.06
  Litigation and Environmental Matters.     36  
Section 3.07
  Compliance with Laws and Agreements     36  
Section 3.08
  Investment Company Status     36  
Section 3.09
  Taxes     36  
Section 3.10
  ERISA     37  
Section 3.11
  Disclosure     37  
Section 3.12
  Investments and Guarantees     37  
Section 3.13
  Casualties; Taking of Property     37  

 i 

 



--------------------------------------------------------------------------------



 



              ARTICLE IV
Conditions

Section 4.01
  Effective Date     37  
Section 4.02
  Each Credit Event     39   ARTICLE V
Affirmative Covenants

Section 5.01
  Financial Statements and Other Information     40  
Section 5.02
  Notices of Material Events     41  
Section 5.03
  Existence; Conduct of Business     42  
Section 5.04
  Payment of Obligations     42  
Section 5.05
  Maintenance of Properties; Insurance     43  
Section 5.06
  Books and Records; Inspection Rights     43  
Section 5.07
  Compliance with Laws     43  
Section 5.08
  Use of Proceeds and Letters of Credit     43  
Section 5.09
  Environmental Laws     43   ARTICLE VI
Negative Covenants

Section 6.01
  Indebtedness     44  
Section 6.02
  Liens     44  
Section 6.03
  Fundamental Changes.     44  
Section 6.04
  Investments, Loans, Advances, Guarantees and Acquisitions     44  
Section 6.05
  Swap Agreements     45  
Section 6.06
  Restricted Payments     45  
Section 6.07
  Transactions with Affiliates     45  
Section 6.08
  Restrictive Agreements     45  
Section 6.09
  Limitation on Modifications of Other Agreements     46  
Section 6.10
  Creation of Subsidiaries     46  
Section 6.11
  Financial Condition Covenants.     46  
Section 6.12
  Disposition of Assets     46   ARTICLE VII
Events of Default

 
            ARTICLE VIII
The Administrative Agent

 
            ARTICLE IX
Miscellaneous

 
           
Section 9.01
  Notices.     51  
Section 9.02
  Waivers; Amendments.     52  
Section 9.03
  Expenses; Indemnity; Damage Waiver.     53  
Section 9.04
  Successors and Assigns.     54  
Section 9.05
  Survival     57  
Section 9.06
  Counterparts; Integration; Effectiveness     57  
Section 9.07
  Severability     57  
Section 9.08
  Right of Setoff     58  

 ii 

 



--------------------------------------------------------------------------------



 



             
Section 9.09
  Governing Law; Jurisdiction; Consent to Service of Process.     58  
Section 9.10
  WAIVER OF JURY TRIAL     58  
Section 9.11
  Headings     59  
Section 9.12
  Confidentiality     59  
Section 9.13
  Interest Rate Limitation     59  
Section 9.14
  USA Patriot Act     60  

SCHEDULES:
Schedule 2.01 — Commitments
Schedule 3.06 — Disclosed Matters
Schedule 6.07 — Affiliate Agreements
Schedule 6.08 — Existing Restrictions
EXHIBITS:
Exhibit A — Form of Assignment and Assumption
Exhibit B — Form of Opinion of the Borrower’s Counsel
iii

 



--------------------------------------------------------------------------------



 



     3-YEAR REVOLVING CREDIT AGREEMENT dated as of July 19, 2006 among VALERO GP
HOLDINGS, LLC, a Delaware limited liability company, the LENDERS party hereto,
JPMORGAN CHASE BANK, N.A., as Administrative Agent, and SUNTRUST BANK, as
Syndication Agent.
     The parties hereto agree as follows:
ARTICLE I
Definitions
     Section 1.01 Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
     “ABR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.
     “Acquisition” means the mergers of KPP and KSL into wholly owned
subsidiaries of the MLP pursuant to the terms and conditions of the Acquisition
Documents.
     “Acquisition Documents” means (a) Agreement and Plan of Merger dated as of
October 31, 2004 by and among Valero L.P., Riverwalk Logistics, L.P., Valero GP,
LLC, VLI Sub A LLC and KSL and (b) Agreement and Plan of Merger dated as of
October 31, 2004 by and among Valero L.P., Riverwalk Logistics, L.P., Valero GP,
LLC, VLI Sub B LLC, KPP, and Kaneb Pipe Line Company LLC, in each case, as
amended, modified or supplemented.
     “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
     “Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Agreement” means this 3-Year Revolving Credit Agreement, as the same may
be amended, modified, supplemented or restated from time to time in accordance
herewith.
     “Alternate Base Rate” means, for any day, a rate per annum equal to the
higher of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate
shall be effective from and including the effective date of such change in the
Prime Rate or the Federal Funds Effective Rate, respectively.

1



--------------------------------------------------------------------------------



 



     “Applicable Percentage” means, with respect to any Lender, the percentage
of the total Commitments represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.
     “Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the facility fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“ABR Spread”, “Eurodollar Spread” or “Facility Fee Rate”, as the case may be,
based upon the ratings by Moody’s and/or S&P, respectively, applicable on such
date to the Index Debt:

                          Index Debt Ratings:   ABR Spread   Eurodollar Spread  
Facility Fee Rate
Tier 1
                       
Greater than BBB or Baa2
    0.00 %     0.270 %     0.080 %
 
                       
Tier 2
                       
BBB or Baa2
    0.00 %     0.400 %     0.100 %
 
                       
Tier 3
                       
BBB- or Baa3
    0.000 %     0.500 %     0.125 %
 
                       
Tier 4
                       
BB+ or Ba1
    0.000 %     0.575 %     0.175 %
 
                       
Tier 5
                       
Less than BB+ or Ba1
    0.000 %     0.700 %     0.200 %

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (after having established such a rating and
other than by reason of the circumstances referred to in the last sentence of
this definition), then such rating agency shall be deemed to have established a
rating in Tier 5; (ii) if both Moody’s and S&P have established a rating for the
Index Debt and such ratings established or deemed to have been established by
Moody’s and S&P shall fall within different Tiers, then (a) so long as either or
both such ratings are Investment Grade or better, the Applicable Rate shall be
based on the higher of the two ratings, unless one of the two ratings is two or
more Tiers lower than the other, in which case the Applicable Rate shall be
determined by reference to the Tier next below that of the higher of the two
ratings; and (b) so long as both such ratings are below Investment Grade, the
Applicable Rate shall be based on the lower of the two ratings, unless one of
the two ratings is two or more Tiers lower than the other, in which case the
Applicable Rate shall be determined by reference to the Tier next above that of
the lower of the two ratings and (iii) if the ratings established or deemed to
have been established by Moody’s and S&P for the Index Debt shall be changed
(other than as a result of a change in the rating system of Moody’s or S&P),
such change shall be effective as of the date on which it is first announced by
the applicable rating agency,

2



--------------------------------------------------------------------------------



 



irrespective of when notice of such change shall have been furnished by the
Borrower to the Administrative Agent and the Lenders pursuant to Section 5.01 or
otherwise. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.
     “Approved Fund” has the meaning assigned to such term in Section 9.04.
     “Assessment Rate” means, for any day, the annual assessment rate in effect
on such day that is payable by a member of the Bank Insurance Fund classified as
“well-capitalized” and within supervisory subgroup “B” (or a comparable
successor risk classification) within the meaning of 12 C.F.R. Part 327 (or any
successor provision) to the Federal Deposit Insurance Corporation for insurance
by such Corporation of time deposits made in dollars at the offices of such
member in the United States; provided that if, as a result of any change in any
law, rule or regulation, it is no longer possible to determine the Assessment
Rate as aforesaid, then the Assessment Rate shall be such annual rate as shall
be determined by the Administrative Agent to be representative of the cost of
such insurance to the Lenders.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
     “Availability Period” means the period from and including the Effective
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.
     “Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition.
     “Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any ERISA Affiliate.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Borrower” means Valero GP Holdings, LLC, a Delaware limited liability
company.

3



--------------------------------------------------------------------------------



 



     “Borrowing” means Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
     “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
     “Change in Control” means any of the following events:
          (a) 100% (and not less than 100%) of the issued and outstanding Equity
Interest of the general partner(s) of the MLP shall cease to be owned, directly
or indirectly, or the MLP shall cease to be Controlled, by the Borrower; or
          (b) the occurrence of any transaction that results in any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act)
other than a Permitted Holder becoming the Beneficial Owner, directly or
indirectly, of Equity Interests representing more than 50% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Borrower; or
          (c) 100% (and not less than 100%) of the issued and outstanding Equity
Interests in Valero GP, LLC ceases to be directly owned by the Borrower; or
          (d) 100% (and not less than 100%) of the issued and outstanding Equity
Interests in Riverwalk Holdings, LLC ceases to be directly owned by the
Borrower; or
          (e) 100% (and not less than 100%) of the issued and outstanding Equity
Interests in Riverwalk Logistics, L.P. ceases to be directly owned by Riverwalk
Holdings, LLC and Valero GP, LLC.
     “Change in Law” means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or any Issuing Bank
(or, for purposes of Section 2.13(b), by any lending office of such Lender or by
such Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

4



--------------------------------------------------------------------------------



 



     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Commitment” means, with respect to each Lender, the commitment of such
Lender to make Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.07 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders’ Commitments is $20,000,000.
     “Common Units” means the common units of limited partner interests in the
MLP.
     “Consolidated Debt Coverage Ratio” means, for any day, the ratio of (a) all
Indebtedness of the MLP and its subsidiaries, on a consolidated basis, as of the
last day of the then most recent Rolling Period over (b) Consolidated EBITDA of
the MLP and its subsidiaries for such Rolling Period.
     “Consolidated EBITDA” means, without duplication, as to the MLP and its
subsidiaries, on a consolidated basis for each Rolling Period, the amount equal
to Consolidated Operating Income for such period (a) plus the following to the
extent deducted from Consolidated Operating Income in such period:
(i) depreciation, amortization and other non-cash charges for such period and
(ii) cash distributions received by the MLP and its subsidiaries from
Skelly-Belvieu Pipeline Company, and similar joint ventures, during such period;
(b) minus all non-cash income added to Consolidated Operating Income in such
period; and (c) plus any Material Project EBITDA Adjustments for such period;
provided that (i) Consolidated EBITDA shall be adjusted from time to time as
necessary to give pro forma effect to acquisitions or Investments (other than
Joint Venture Interests) or sales of property by the MLP and its subsidiaries
permitted by the Valero Logistics Credit Agreement and (ii) Consolidated EBITDA
shall be adjusted to take into account pro forma synergies as a result of the
Acquisition in an amount equal to (A) $17,500,000 for the Rolling Period ending
on September 30, 2005, (B) $15,000,000 for the Rolling Period ending on
December 31, 2005, (C) $10,000,000 for the Rolling Period ending on March 31,
2006 and (D) $5,000,000 for the Rolling Period ending on June 30, 2006.
     “Consolidated Operating Income” means, as to the MLP and its subsidiaries
on a consolidated basis for each Rolling Period, the amount equal to gross
income minus operating expenses, general and administrative expenses,
depreciation and amortization, and taxes other than income taxes, in each case
for such period.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.

5



--------------------------------------------------------------------------------



 



     “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
     “Disqualified Capital Stock” means any Equity Interest that, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Indebtedness or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans, LC
Exposure or other obligations hereunder outstanding and all of the Commitments
are terminated.
     “dollars” or “$” refers to lawful money of the United States of America.
     “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
     “Environmental Approvals” means any Governmental Approvals required under
applicable Environmental Laws.
     “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “Equity Interest” means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
member interests in a limited liability company, and general or limited
partnership interests in a partnership, any and all equivalent ownership
interests in a Person and any and all warrants, options or other rights to
purchase any of the foregoing. In addition, “Equity Interest” shall include,
without limitation, with respect to the MLP, the Units and the general partner
interest of the MLP.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

6



--------------------------------------------------------------------------------



 



     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
     “ERISA Event” means (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
     “Eurodollar”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
     “Event of Default” has the meaning assigned to such term in Article VII.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any statute successor thereto.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.17(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 2.15(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.15(a).

7



--------------------------------------------------------------------------------



 



     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “Financial Officer” means with respect to any Person, the chief accounting
officer, chief financial officer, treasurer or controller of such Person.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “GAAP” means generally accepted accounting principles in the United States
of America.
     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
     “Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

8



--------------------------------------------------------------------------------



 



     “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments or by any other securities providing
for the mandatory payment of money (including, without limitation, preferred
stock subject to mandatory redemption or sinking fund provisions), (c) all
obligations of such Person upon which interest charges are customarily paid,
(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (g) all Guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all non-contingent obligations of such Person as an account party in
respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(k) all obligations of such Person with respect to any arrangement, directly or
indirectly, whereby such Person or its subsidiaries shall sell or transfer any
material asset, and whereby such Person or any of its subsidiaries shall then or
immediately thereafter rent or lease as lessee such asset or any part thereof,
and (l) all recourse and support obligations of such Person or any of its
subsidiaries with respect to the sale or discount of any of its accounts
receivable. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indenture” means the Indenture, dated as of July 15, 2002, between the
Borrower, as Issuer, the MLP, as Guarantor, and The Bank of New York, as
Trustee, relating to the issuance of senior debt securities, as amended,
modified and supplemented from time to time in accordance herewith.
     “Index Debt” means senior, unsecured, long-term indebtedness for borrowed
money of the Borrower that is not guaranteed by any other Person or subject to
any other credit enhancement and that is rated by Moody’s and S&P; provided that
if at any time the Borrower has no such rated senior, unsecured, long-term
indebtedness, then during such time the “Index Debt” shall mean senior,
unsecured, long-term indebtedness for borrowed money of Valero Logistics that is
not guaranteed by any other Person other than the MLP and its subsidiaries or
subject to any other credit enhancement.
     “Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.
     “Interest Payment Date” means (a) with respect to any ABR Loan, the last
day of each March, June, September and December and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of

9



--------------------------------------------------------------------------------



 



a Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period.
     “Interest Period” means with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six-months
thereafter (or, with the consent of each Lender, such other period as the
Lenders and the Borrower shall mutually agree upon), as the Borrower may elect;
provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
     “Investment” means, as applied to any Person, any direct or indirect
purchase or other acquisition by such Person of any Equity Interests in any
other Person, or any direct or indirect loan, advance or capital contribution by
such Person to any other Person, including all Indebtedness and receivables from
such other Person which are not current assets or did not arise from sales to
such other Person in the ordinary course of business, and any direct or indirect
purchase or other acquisition by such Person of any assets (other than any
acquisition of assets in the ordinary course of business).
     “Investment Grade” means a rating for Index Debt of BBB- or higher by S&P
and Baa3 or higher by Moody’s.
     “Investment Grade Person” means a Person that has issued unsecured senior
debt that has at least two of the following ratings on the date the transaction
constituting a Change in Control is consummated:
          (a) BBB- or above, in the case of S&P (or its equivalent under any
successor rating categories of S&P);
          (b) Baa3 or above, in the case of Moody’s (or its equivalent under any
successor rating categories of Moody’s); or
          (c) the equivalent in respect of the rating categories of any rating
agencies substituted for S&P or Moody’s.
     “IPO” means the initial public offering of 17,250,000 units representing
limited liability company interests in the Borrower.
     “IPO Documents” means (i) the registration statement of the Borrower on
Form S-1, including the Prospectus contained therein (File No. 333-132917),
filed with the Securities and

10



--------------------------------------------------------------------------------



 



Exchange Commission and relating to the IPO and (ii) the underwriting agreement
dated July 1, 2006, among the Borrower, Sigmor Corporation, The Shamrock Pipe
Line Corporation, Diamond Shamrock Refining Company, L.P., Valero Refining-New
Orleans, L.L.C, Valero Refining Company — California, Valero Refining — Texas,
L.P. and Lehman Brothers Inc., as representative of the several underwriters
named therein.
     “Issuing Bank” means each of JPMorgan Chase Bank, N.A. and SunTrust Bank,
in each case, in its capacity as an issuer of Letters of Credit hereunder, and
its successors in such capacity as provided in Section 2.04(i). Any Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.
     “Joint Venture Interest” means an acquisition of or Investment in Equity
Interests in another Person, held directly or indirectly by the MLP, that will
not be a subsidiary of the MLP after giving effect to such acquisition or
Investment.
     “KPP” means Kaneb Pipe Line Partners, L.P., a Delaware limited partnership.
     “KSL” means Kaneb Services LLC, a Delaware limited liability company.
     “LC Disbursement” means a payment made by any Issuing Bank pursuant to a
Letter of Credit issued by such Issuing Bank.
     “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Lender at any time shall be
its Applicable Percentage of the total LC Exposure at such time. The LC Exposure
of any Issuing Bank at any time shall be the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit issued by such Issuing Bank at such
time plus (b) the aggregate amount of all LC Disbursements made by such Issuing
Bank that have not yet been reimbursed by or on behalf of the Borrower at such
time.
     “Lenders” means the Persons listed on Schedule 2.01 and any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.
     “Letter of Credit” means any letter of credit issued pursuant to this
Agreement.
     “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Page 3750 of the Dow Jones Market Service
(or on any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such

11



--------------------------------------------------------------------------------



 



Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.
     “Limited Liability Company Agreement (Borrower)” means the Second Amended
and Restated Limited Liability Company Agreement of the Borrower dated as of
July 19, 2006, as amended, modified and supplemented from time to time in
accordance herewith.
     “Loan Documents” means this Agreement, any notes issued pursuant to
Section 2.08(e), and any Letter of Credit, as each such agreement may be
amended, supplemented or otherwise modified from time to time as permitted
hereby, and any and all instruments, certificates, or other agreements delivered
in connection with the foregoing.
     “Loans” means the loans made by the Lenders to the Borrower pursuant to
this Agreement.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations or condition (financial or otherwise) of the
Borrower and its subsidiaries taken as a whole, (b) the ability of the Borrower
to perform any of its obligations under this Agreement or any other Loan
Document or (c) the rights of or benefits available to the Lenders under this
Agreement or any other Loan Document.
     “Material Agreements” means the Limited Liability Company Agreement
(Borrower), the Partnership Agreement (MLP) and the Indenture as each such
agreement may be amended, supplemented or otherwise modified from time to time
as permitted hereby.
     “Material Indebtedness” means Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Swap Agreements, of
any one or more of the Borrower and the Restricted Subsidiaries in an aggregate
principal amount exceeding $5,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Restricted Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that such
Person would be required to pay if such Swap Agreement were terminated at such
time.
     “Material Project” means each new pipeline, storage facility, processing
plant or other capital expansion project wholly owned by the MLP or its
subsidiaries, the construction of which commenced after May 31, 2006 and which
has a budgeted capital cost exceeding $25,000,000.

12



--------------------------------------------------------------------------------



 



     “Material Project EBITDA Adjustments” means, with respect to each Material
Project, (a) for any Rolling Period ending on or prior to the last day of the
fiscal quarter during which the Material Project is completed, a percentage
(based on the then-current completion percentage of the Material Project) of an
amount to be approved by the Required Lenders as the projected Consolidated
EBITDA attributable to such Material Project (such amount to be determined based
on contracts relating to such Material Project, the creditworthiness of the
other parties to such contracts and projected revenues from such contracts,
capital costs and expenses, scheduled completion, and other factors deemed
appropriate by the Lenders) shall be added to actual Consolidated EBITDA for the
MLP and its subsidiaries for the fiscal quarter in which construction of such
Material Project commences and for each fiscal quarter thereafter until
completion of the Material Project (net of any actual Consolidated EBITDA
attributable to such Material Project following its completion), provided that
if construction of the Material Project is not completed by the scheduled
completion date, then the foregoing amount shall be reduced by the following
percentage amounts depending on the period of delay for completion (based on the
period of actual delay or then-estimated delay, whichever is longer): (i) longer
than 90 days, but not more than 180 days, 25%, (ii) longer than 180 days but not
more than 270 days, 50%, and (iii) longer than 270 days, 100%; and (b) for each
Rolling Period ending on the last day of the first, second and third fiscal
quarters, respectively, immediately following the fiscal quarter during which
the Material Project is completed, an amount equal to the projected Consolidated
EBITDA attributable to the Material Project for the period from but excluding
the end of such Rolling Period through and including the last day of the fourth
fiscal quarter following the fiscal quarter during which the Material Project is
completed shall be added to Consolidated EBITDA for such Rolling Period (net of
any actual Consolidated EBITDA attributable to the Material Project for the
period from and including the date of completion through and including the last
day of the fiscal quarter during which the Material Project is completed).
Notwithstanding the foregoing, (i) no such additions shall be allowed with
respect to any Material Project unless not later than 45 days prior to
commencement of construction thereof, the Borrower shall have delivered to the
Administrative Agent and the Lenders written pro forma projections of
Consolidated EBITDA attributable to such Material Project and such other
information and documentation as the Administrative Agent or any Lender may
reasonably request, all in form and substance satisfactory to the Administrative
Agent and the Required Lenders, and (ii) the aggregate amount of all Material
Project EBITDA Adjustments during any period shall be limited to 20% of the
total actual Consolidated EBITDA of the MLP and its subsidiaries for such period
(which total actual Consolidated EBITDA shall be determined without including
any Material Project EBITDA Adjustments or any adjustments in respect of any
acquisitions or dispositions as provided in the definition of Consolidated
EBITDA).
     “Maturity Date” means the third anniversary of the Effective Date.
     “MLP” means Valero L.P., a Delaware limited partnership.
     “Moody’s” means Moody’s Investors Service, Inc. (or any successor rating
organization).
     “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions.

13



--------------------------------------------------------------------------------



 



     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.
     “Partnership Agreement (MLP)” means the Third Amended and Restated
Agreement of Limited Partnership of the MLP dated as of March 18, 2003, as
amended, modified and supplemented from time to time in accordance herewith.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Permitted Encumbrances” means:
          (a) Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;
          (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;
          (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
          (d) deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
          (e) judgment liens in respect of judgments that do not constitute an
Event of Default under clause (j) of Article VII;
          (f) easements, zoning restrictions, rights-of-way, minor
irregularities in title, boundaries, or other survey defects, servitudes,
permits, reservations, exceptions, zoning regulations, conditions, covenants,
mineral or royalty rights or reservations or oil, gas and mineral leases and
rights of others in any property of the Borrower or any Restricted Subsidiary
for streets, roads, bridges, pipes, pipe lines, railroads, electric transmission
and distribution lines, telegraph and telephone lines, the removal of oil, gas
or other minerals or other similar purposes, flood control, water rights, rights
of others with respect to navigable waters, sewage and drainage rights and
similar encumbrances on real property imposed by law or arising in the ordinary
course of business that do not secure any monetary obligations and do not
materially detract from the value of the affected property or interfere with the
ordinary conduct of business of the MLP or any Restricted Subsidiary; provided
that the term “Permitted Encumbrances” shall not include any Lien securing
Indebtedness; and
          (g) Liens securing an obligation of a third party neither created,
assumed nor Guaranteed by the Borrower or any Restricted Subsidiary upon lands
over which easements or

14



--------------------------------------------------------------------------------



 



similar rights are acquired by the Borrower or any Restricted Subsidiary in the
ordinary course of business of the Borrower or any Restricted Subsidiary.
     “Permitted Holder” means Valero Energy or any Investment Grade Person.
     “Permitted Investments” means:
          (a) direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;
          (b) investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, a short
term deposit rating of no lower than A2 or P2, as such rating is set forth by
S&P or Moody’s, respectively;
          (c) investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
          (d) fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
and
          (e) investments in short term debt obligations of an issuer rated at
least BBB by S&P’s or Baa2 by Moody’s, and maturing within 30 days from the date
of acquisition, in an aggregate amount not to exceed $50,000,000 at any time.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate contributes or has an obligation to contribute and is (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
     “Register” has the meaning set forth in Section 9.04.

15



--------------------------------------------------------------------------------



 



     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures and unused Commitments representing greater than 50% of the sum of the
total Revolving Credit Exposures and unused Commitments at such time.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property, with the exception of additional shares of
its Equity Interests (other than Disqualified Capital Stock)) with respect to
any Equity Interest of the Borrower or any Restricted Subsidiary, or any payment
(whether in cash, securities or other property, with the exception of additional
shares of its Equity Interests (other than Disqualified Capital Stock)),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interest of the Borrower or any option, warrant or other right to acquire
any such Equity Interest of the Borrower.
     “Restricted Subsidiary” means, collectively, Valero GP, LLC, Riverwalk
Holdings, LLC, and Riverwalk Logistics, L.P..
     “Revolving Credit Exposure” means, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Loans and its LC
Exposure at such time.
     “Riverwalk Holdings, LLC” means Riverwalk Holdings, LLC, a Delaware limited
liability company.
     “Riverwalk Logistics, L.P.” means Riverwalk Logistics, L.P., a Delaware
limited partnership
     “Rolling Period” means any period of four consecutive fiscal quarters.
     “SEC” means the Securities and Exchange Commission or any successor
Governmental Authority.
     “S&P” means Standard & Poor’s Ratings Group, a division of McGraw-Hill
Companies, Inc. (or any successor rating organization).
     “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall

16



--------------------------------------------------------------------------------



 



be adjusted automatically on and as of the effective date of any change in any
reserve percentage.
     “subsidiary” means, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
     “Swap Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or its subsidiaries shall be a Swap Agreement.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
     “Transactions” means the execution, delivery and performance by the
Borrower of this Agreement, the borrowing of Loans, the use of the proceeds
thereof and the issuance of Letters of Credit hereunder.
     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
     “Units” means the collective reference to the Common Units.
     “Valero Energy” means Valero Energy Corporation, a Delaware corporation.
     “Valero GP, LLC” means Valero GP, LLC, a Delaware limited liability
company.
     “Valero Logistics” means Valero Logistics Operations, L.P., a Delaware
limited partnership.
     “Valero Logistics Credit Agreement” means that certain 5-Year Revolving
Credit Agreement dated as of December 20, 2004 among Valero Logistics, the MLP,
JPMorgan Chase Bank, N.A., as administrative agent, and the lenders and other
agents party thereto, as heretofore amended, and as the same may from time to
time be amended, modified, supplemented or restated.

17



--------------------------------------------------------------------------------



 



     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
     Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurodollar Loan” or a “Eurodollar Borrowing”).
     Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
     Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
ARTICLE II
The Credits
     Section 2.01 Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment or (b) the sum of the total Revolving Credit Exposures exceeding the
total Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow Loans.

18



--------------------------------------------------------------------------------



 



     Section 2.02 Loans and Borrowings.
          (a) Each Loan shall be made as part of a Borrowing consisting of Loans
made by the Lenders ratably in accordance with their respective Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.
          (b) Subject to Section 2.12, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.
          (c) At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.04(e).
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of five Eurodollar
Borrowings outstanding.
          (d) Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.
     Section 2.03 Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 12:00 noon, New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 12:00 noon, New York City time, on date of
the proposed Borrowing; provided that any such notice of an ABR Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.04(e) may be given not later than 10:00 a.m., New York City time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:
               (i) the aggregate amount of the requested Borrowing;
               (ii) the date of such Borrowing, which shall be a Business Day;
               (iii) whether such Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing;

19



--------------------------------------------------------------------------------



 



               (iv) in the case of a Eurodollar Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and
               (v) the location and number of the Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.05.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
     Section 2.04 Letters of Credit.
          (a) General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit for its own account from
any Issuing Bank, in a form reasonably acceptable to the Administrative Agent
and such Issuing Bank, at any time and from time to time during the Availability
Period. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, an Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to any Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. If requested by an Issuing Bank, the Borrower also
shall submit a letter of credit application on such Issuing Bank’s standard form
in connection with any request for a Letter of Credit. Following receipt of a
notice requesting the issuance of a Letter of Credit (or the amendment, renewal
or extension of an outstanding Letter of Credit) in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof. A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon issuance, amendment, renewal or extension of each Letter of Credit
the Borrower shall be deemed to represent and warrant that), after giving effect
to such issuance, amendment, renewal or extension (i) the total LC Exposure
shall not exceed $10,000,000 and (ii) the sum of the total Revolving Credit
Exposures shall not exceed the total Commitments.

20



--------------------------------------------------------------------------------



 



          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the date that is five Business Days prior to the
Maturity Date.
          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank that issues such Letter of Credit
or the Lenders, each Issuing Bank that issues a Letter of Credit hereunder
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of each Issuing Bank that issues a Letter of Credit hereunder, such
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the Borrower for any reason. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
          (e) Reimbursement. If any Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit issued by such Issuing Bank, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 12:00 noon, New York City time, on
the date that such LC Disbursement is made, if the Borrower shall have received
notice of such LC Disbursement prior to 10:00 a.m., New York City time, on such
date, or, if such notice has not been received by the Borrower prior to such
time on such date, then not later than 12:00 noon, New York City time, on
(i) the Business Day that the Borrower receives such notice, if such notice is
received prior to 10:00 a.m., New York City time, on the day of receipt, or
(ii) the Business Day immediately following the day that the Borrower receives
such notice, if such notice is not received prior to such time on the day of
receipt; provided that the Borrower may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.03 that such payment be
financed with an ABR Borrowing in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Borrowing. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.05 with respect to Loans made by such Lender
(and Section 2.05 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank that issued such Letter of Credit the amounts so received by it from the
Lenders. Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the Issuing Bank that issued such Letter of Credit
or, to the extent that Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Lenders and such Issuing

21



--------------------------------------------------------------------------------



 



Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse an Issuing Bank for any LC Disbursement (other than
the funding of ABR Loans as contemplated above) shall not constitute a Loan and
shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.
          (f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor any Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of any
Issuing Bank; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by such Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or wilful misconduct on the part of an
Issuing Bank (as finally determined by a court of competent jurisdiction), each
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank that issued such Letter of Credit may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
          (g) Disbursement Procedures. Each Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Bank and the Lenders with respect to any such LC
Disbursement.

22



--------------------------------------------------------------------------------



 



          (h) Interim Interest. If any Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Loans; provided that,
if the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.11(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of such Issuing
Bank, except that interest accrued on and after the date of payment by any
Lender pursuant to paragraph (e) of this Section to reimburse such Issuing Bank
shall be for the account of such Lender to the extent of such payment.
          (i) Replacement of an Issuing Bank. Any Issuing Bank may be replaced
at any time by written agreement among the Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank. The Administrative
Agent shall notify the Lenders of any such replacement of an Issuing Bank. At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.10(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and (ii) references herein to the term “Issuing Bank” shall
be deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement, but shall not be required to issue additional
Letters of Credit.
          (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (g) or (h) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse each Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been

23



--------------------------------------------------------------------------------



 



accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
obligations of the Borrower under this Agreement. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.
     Section 2.05 Funding of Borrowings.
          (a) Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 1:00
p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent in New York City and designated by the
Borrower in the applicable Borrowing Request; provided that ABR Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.04(e)
shall be remitted by the Administrative Agent to the Issuing Bank that made such
LC Disbursement.
          (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed time of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
     Section 2.06 Interest Elections.
          (a) Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.

24



--------------------------------------------------------------------------------



 



          (b) To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.
          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
               (i) the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);
               (ii) the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;
               (iii) whether the resulting Borrowing is to be an ABR Borrowing
or a Eurodollar Borrowing; and
               (iv) if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
          (e) If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
     Section 2.07 Termination and Reduction of Commitments.
          (a) Unless previously terminated, the Commitments shall terminate on
the Maturity Date.

25



--------------------------------------------------------------------------------



 



          (b) The Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $1,000,000 and (ii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.09, the sum of the Revolving Credit Exposures would
exceed the total Commitments.
          (c) The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.
     Section 2.08 Repayment of Loans; Evidence of Debt.
          (a) The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan on the Maturity Date.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
          (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
          (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such

26



--------------------------------------------------------------------------------



 



Lender and its registered assigns) and in a form approved by the Administrative
Agent. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after an increase or reduction in such
Lender’s Commitment pursuant to an assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).
     Section 2.09 Prepayment of Loans.
          (a) The Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with paragraph (b) of this Section.
          (b) The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.07, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.07. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.11 and any
break funding payments required by Section 2.14.
     Section 2.10 Fees.
          (a) The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a facility fee, which shall accrue at the Applicable Rate
on the daily amount of the Commitment of such Lender (whether used or unused)
during the period from and including the Effective Date to but excluding the
date on which such Commitment terminates; provided that, if such Lender
continues to have any Revolving Credit Exposure after its Commitment terminates,
then such facility fee shall continue to accrue on the daily amount of such
Lender’s Revolving Credit Exposure from and including the date on which its
Commitment terminates to but excluding the date on which such Lender ceases to
have any Revolving Credit Exposure. Accrued facility fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the Effective Date; provided that any facility fees accruing
after the date on which the Commitments terminate shall be payable on demand.
All facility fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last).

27



--------------------------------------------------------------------------------



 



          (b) The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to each Issuing Bank a fronting fee, which shall accrue at
the rate of 0.125% per annum on the average daily amount of that portion of the
LC Exposure attributable to such Issuing Bank (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure attributable to such Issuing Bank, as well as such Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Commitments
terminate and any such fees accruing after the date on which the Commitments
terminate shall be payable on demand. Any other fees payable to an Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last).
          (c) The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a utilization fee which shall accrue at a per annum rate
equal to 0.100% on the daily amount of such Lender’s Revolving Credit Exposure
during the time the sum of the total Revolving Credit Exposures equals or
exceeds 50% of the total Commitments. Utilization fees shall be computed on the
basis of a year of 360 days and shall be payable in arrears on the last day of
March, June, September and December of each year.
          (d) The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
          (e) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to an Issuing Bank,
in the case of fees payable to it) for distribution, in the case of facility
fees and participation fees, to the Lenders. Fees paid shall not be refundable
under any circumstances.
     Section 2.11 Interest.
          (a) The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate.
          (b) The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

28



--------------------------------------------------------------------------------



 



          (c) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
          (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.
          (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
     Section 2.12 Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
          (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
          (b) the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

29



--------------------------------------------------------------------------------



 



     Section 2.13 Increased Costs.
          (a) If any Change in Law shall:
               (i) impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank; or
               (ii) impose on any Lender or any Issuing Bank or the London
interbank market any other condition affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.
          (b) If any Lender or any Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or such Issuing Bank’s capital or on the capital
of such Lender’s or such Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such Issuing Bank’s
policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.
          (c) A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
          (d) Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or an Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or such

30



--------------------------------------------------------------------------------



 



Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.
     Section 2.14 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.09(b) and is revoked in accordance therewith) or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.17, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the Eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
     Section 2.15 Taxes.
          (a) Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) The Borrower shall indemnify the Administrative Agent, each Lender
and each Issuing Bank, within 10 days after written demand therefor, for the
full amount of any

31



--------------------------------------------------------------------------------



 



Indemnified Taxes or Other Taxes paid by the Administrative Agent, such Lender
or such Issuing Bank, as the case may be, on or with respect to any payment by
or on account of any obligation of the Borrower hereunder (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or an Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or an Issuing
Bank, shall be conclusive absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Borrower as will permit such payments to be
made without withholding or at a reduced rate.
     Section 2.16 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
          (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.13, 2.14 or 2.15, or
otherwise) prior to 12:00 noon, New York City time, on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except payments to be made directly to an Issuing Bank as
expressly provided herein and except that payments pursuant to Sections 2.13,
2.14, 2.15 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance

32



--------------------------------------------------------------------------------



 



with the amounts of interest and fees then due to such parties, and (ii) second,
towards payment of principal and unreimbursed LC Disbursements then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.
          (c) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrower or any subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
          (d) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or any Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or such Issuing
Bank, as the case may be, the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders or such Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
          (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Sections 2.04 (d) or (e), 2.05(b) or 2.16(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

33



--------------------------------------------------------------------------------



 



     Section 2.17 Mitigation Obligations; Replacement of Lenders.
          (a) If any Lender requests compensation under Section 2.13, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.13 or 2.15, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
          (b) If any Lender requests compensation under Section 2.13, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and,
if a Commitment is being assigned, each Issuing Bank), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.13 or payments required to be made
pursuant to Section 2.15, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
ARTICLE III
Representations and Warranties
     The Borrower represents and warrants to the Lenders that:
     Section 3.01 Organization; Powers. The Borrower and each of its
subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

34



--------------------------------------------------------------------------------



 



     Section 3.02 Authorization; Enforceability. The Transactions are within the
Borrower’s and its subsidiaries’ corporate, limited liability company or
partnership powers and have been duly authorized by all necessary corporate,
limited liability company or partnership and, if required, stockholder, member
or limited partner action. This Agreement has been duly executed and delivered
by the Borrower and constitutes a legal, valid and binding obligation of it,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
     Section 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do
not require any material consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (b) will not violate any
applicable material law or regulation or the charter, by-laws or other
organizational documents of it or any of its subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument relating to Material Indebtedness
binding upon the Borrower or any of its subsidiaries or their assets, or give
rise to a right thereunder to require any payment to be made by it or any of its
subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its subsidiaries.
     Section 3.04 Financial Condition; No Material Adverse Change.
          (a) The Borrower has heretofore furnished to the Lenders (i) the
consolidated balance sheet and statements of income, partners equity and cash
flows of the MLP (A) as of and for the fiscal year ended December 31, 2005,
reported on by KPMG LLP, and (B) as of and for the fiscal quarter and the
portion of the fiscal year ended March 31, 2006, certified by its chief
financial officer; and (ii) the selected unaudited pro forma condensed financial
data set forth in the prospectus included in the Registration Statement on Form
S-1 filed with the SEC on March 31, 2006 (as amended) in connection with the
IPO. Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the MLP and its
consolidated subsidiaries and the Borrower and its consolidated subsidiaries, as
of such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (B) above.
          (b) Since December 31, 2005, there has been no material adverse change
in the business, assets, operations or condition (financial or otherwise) of the
Borrower and its subsidiaries, taken as a whole.
     Section 3.05 Properties.
          (a) The Borrower and the Restricted Subsidiaries each has good title
to, or valid leasehold interests in, all its real and personal property material
to its business, free and clear of all Liens except Permitted Encumbrances and
Liens otherwise permitted or contemplated by this Agreement, except where the
failure to have such title or leasehold interest could not reasonably be
expected to result in a Material Adverse Effect.

35



--------------------------------------------------------------------------------



 



          (b) The Borrower and the Restricted Subsidiaries each owns, or is
licensed to use, or has made all required federal filings (and has not been
notified of any contest) with respect to, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by it and its subsidiaries does not infringe upon the rights
of any other Person, except for any such infringements that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
          Section 3.06 Litigation and Environmental Matters.
          (a) There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of it,
threatened against or affecting the Borrower or any of its subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement or the Transactions.
          (b) Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, neither the Borrower nor any of
its subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
          (c) Since the Effective Date, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.
     Section 3.07 Compliance with Laws and Agreements. The Borrower and its
subsidiaries are in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.
     Section 3.08 Investment Company Status. Neither the Borrower nor any of its
subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940. The Borrower is not subject to
regulation under any Federal or State statute or regulation which limits its
ability to incur Indebtedness.
     Section 3.09 Taxes. The Borrower and its subsidiaries have each timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which it or such subsidiary, as applicable, has set aside on
its books adequate reserves or (b) to the extent that the failure to do so could
not reasonably be expected to result in a Material Adverse Effect.

36



--------------------------------------------------------------------------------



 



     Section 3.10 ERISA. Except as could not reasonably be expected to result in
a Material Adverse Effect, each ERISA Affiliate has fulfilled its obligations
under the minimum funding standards of ERISA and the Code with respect to each
Plan and is in compliance in all material respects with the presently applicable
provisions of ERISA and the Code with respect to each Plan. Except as could not
reasonably be expected to result in a Material Adverse Effect, no ERISA
Affiliate has (i) sought a waiver of the minimum funding standard under
Section 412 of the Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement or made any amendment to any Plan or Benefit Arrangement,
which has resulted or could reasonably be expected to result in the imposition
of a Lien or the posting of a bond or other security under ERISA or the Code or
(iii) incurred any liability under Title IV of ERISA other than a liability to
the PBGC for premiums under Section 4007 of ERISA.
     Section 3.11 Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No reports, financial statements, certificates or other
information furnished by or on behalf of it to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, it represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.
     Section 3.12 Investments and Guarantees. Neither the Borrower nor any of
the Restricted Subsidiaries has any Investments or has outstanding any
Guarantees, except as permitted by this Agreement or reflected in the financial
statements described in Section 3.04(a).
     Section 3.13 Casualties; Taking of Property. Neither the business nor the
assets taken as a whole of the Borrower or any of its subsidiaries (after giving
effect to the payment or anticipated payment of any proceeds of insurance) have
been materially and adversely affected as a result of any fire, explosion,
earthquake, flood, drought, windstorm, accident, strike or other labor
disturbance, embargo, requisition or taking of any assets or cancellation of
contracts, permits or concessions by any domestic or foreign government or any
agency thereof, riot, activities of armed forces or acts of God or of any public
enemy.
ARTICLE IV
Conditions
     Section 4.01 Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
          (a) The Administrative Agent (or its counsel) shall have received this
Agreement, executed and delivered by a duly authorized officer of the Borrower,
and by the Lenders and the Administrative Agent.

37



--------------------------------------------------------------------------------



 



          (b) The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of (i) Andrews Kurth LLP, counsel for the Borrower and
(ii) Bradley C. Barron, in-house counsel of the Borrower, collectively providing
the opinions set forth in Exhibit B, and each such opinion covering such other
matters relating to the Borrower, this Agreement or the Transactions as the
Lenders shall reasonably request. The Borrower hereby requests each such counsel
to deliver its applicable opinion to the Administrative Agent and the Lenders.
          (c) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower, the
authorization of the Transactions, and any other legal matters relating to the
Borrower, the Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.
          (d) The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by the President, Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
          (e) The Administrative Agent shall have received (i) counterpart
originals of the Partnership Agreement (MLP) substantially in the form listed as
Exhibit 3.4 to the MLP’s annual report on Form 10-K for the fiscal year ended
December 31, 2005, the Indenture and the Limited Liability Company Agreement
(Borrower) in form and substance acceptable to the Lenders, in each case duly
executed by each of the parties thereto and (ii) evidence satisfactory to the
Lenders that the Limited Liability Company Agreement (Borrower), the Indenture
and the Partnership Agreement (MLP) are in full force and effect and have not
been amended or modified except to the extent such amendments or modifications
have been delivered to the Administrative Agent, which evidence may be in the
form of a certificate of the President or a Vice President (or equivalent
officer) of each of the Borrower.
          (f) The Administrative Agent shall have received the financial
statements referred to in Section 3.04(a).
          (g) The Administrative Agent shall have received evidence satisfactory
to it that the IPO has been or is being concurrently consummated substantially
in accordance with the IPO Documents (with all of the material conditions
precedent thereto having been satisfied in all material respects by the parties
thereto other than as consented to by the Lenders).
          (h) The Administrative Agent shall have received (i) a certificate of
the President or a Vice President (or equivalent officer) of the Borrower
certifying: (A) that the IPO has been or is concurrently being consummated
substantially in accordance with the terms of the IPO Documents (with all of the
material conditions precedent thereto having been satisfied in all material
respects by the parties thereto other than as consented to by the Lenders); and
(B) that attached thereto is a true and complete executed copy of each of the
IPO Documents (including all exhibits, schedules and supplements); and (ii) such
other related documents and information as the Administrative Agent shall have
reasonably requested.

38



--------------------------------------------------------------------------------



 



          (i) The Administrative Agent shall have received evidence satisfactory
to it of any necessary shareholder, corporate, limited liability company, and
partnership approvals as to authority, enforceability and compliance with law in
connection with the Transactions and the consummation of the IPO.
          (j) The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date (including amounts
payable in respect of the ticking fee, if any), including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.
          (k) The Administrative Agent shall have received satisfactory evidence
regarding the scope and materiality of any environmental risks affecting the
properties of the Borrower and its subsidiaries.
          The Administrative Agent shall notify the Borrower and the Lenders of
the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit under this Agreement shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m., New York City time, on
July 31, 2006 (and, in the event such conditions are not so satisfied or waived,
the Commitments shall terminate at such time).
     Section 4.02 Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of the Issuing Banks to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:
          (a) The representations and warranties of the Borrower set forth in
this Agreement shall be true and correct on and as of the date of such Borrowing
or the date of issuance, amendment, renewal or extension of such Letter of
Credit, as applicable (unless such representations and warranties are stated to
relate to a specific earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date).
          (b) At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.
          (c) The Administrative Agent shall have received each additional
document, instrument, legal opinion or item of information reasonably requested
by the Administrative Agent, including, without limitation, a copy of any debt
instrument, security agreement or other material contract to which the Borrower
or any of its subsidiaries may be a party.
          Each Borrowing and each issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section 4.02.

39



--------------------------------------------------------------------------------



 



ARTICLE V
Affirmative Covenants
     Commencing on the Effective Date, until the Commitments have expired or
been terminated and the principal of and interest on each Loan and all fees
payable hereunder shall have been paid in full and all Letters of Credit shall
have expired or terminated and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that:
     Section 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:
          (a) no later than 15 days following the date required by applicable
SEC rules (without giving effect to any extensions available thereunder) for the
filing of such financial statements after the end of each fiscal year of the
MLP:
               (i) the audited consolidated balance sheet and related statements
of income, partners equity and cash flows of the MLP as of the end of and for
such year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by KPMG LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition, results of
operations and cash flows of the MLP and its consolidated subsidiaries on a
consolidated basis in accordance with GAAP consistently applied; and
               (ii) the consolidated balance sheet and related statements of
income, members equity and cash flows of the Borrower as of the end of and for
such year, setting forth in each case in comparative form the figures from the
previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to the
absence of footnotes.
          (b) no later than 15 days following the date required by applicable
SEC rules (without giving effect to any extensions available thereunder) for the
filing of such financial statements after the end of each of the first three
fiscal quarters of each fiscal year of the MLP:
               (i) the consolidated balance sheet and related statements of
income, partners equity and cash flows of the MLP as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the MLP and its consolidated subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes; and
               (ii) the consolidated balance sheet and related statements of
income, members equity and cash flows of the Borrower as of the end of and for
such fiscal quarter and

40



--------------------------------------------------------------------------------



 



the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.
          (c) concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.11 and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;
          (d) promptly after Moody’s or S&P shall have announced a change in the
rating established or deemed to have been established for the Index Debt,
written notice of such rating change; and
          (e) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any of its subsidiaries, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender may reasonably request.
     Section 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
          (a) the occurrence of any Default;
          (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate (other than Valero Energy) thereof that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;
          (c) if and when any ERISA Affiliate (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which could reasonably be expected to constitute
grounds for a termination of such Plan under Title IV of ERISA, or knows that
the plan administrator of any Plan has given or is required to give notice of
any such reportable event, a copy of the notice of such reportable event given
or required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Code, a copy of such application; (v) gives notice of intent
to terminate any Plan under

41



--------------------------------------------------------------------------------



 



Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multi-Employer Plan or in respect of any Benefit
Arrangement or makes any amendment to any Plan or Benefit Arrangement which has
resulted or could reasonably be expected to result in the imposition of a Lien
or the posting of a bond or other security, a certificate of a Financial Officer
of the Borrower setting forth details as to such occurrence and action, if any,
which the Borrower or applicable ERISA Affiliate is required or proposes to
take, but only to the extent that any occurrence described in the preceding
clauses (i) through (vii) could reasonably be expected to result in a Material
Adverse Effect;
          (d) any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect;
          (e) any material amendment to any Material Agreement, together with a
certified copy of such amendment; and
          (f) any of the following events, in each case if the occurrence of
such event could reasonably be expected to have a Material Adverse Effect:
               (i) the receipt by the Borrower of any notice of any claim with
respect to any Environmental Liability;
               (ii) if the President or a Vice President (or equivalent officer)
of the Borrower, or the officer of the Borrower primarily responsible for
monitoring compliance by the Borrower and its subsidiaries with Environmental
Laws, shall obtain actual knowledge that there exists any Environmental
Liability pending or threatened against the Borrower or any of its subsidiaries;
or
               (iii) any release, emission, discharge or disposal of any
Hazardous Materials that could reasonably be expected to form the basis of any
Environmental Liability with respect to the Borrower or any of its subsidiaries.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or President or any Vice President (or equivalent officer)
of the Borrower setting forth a description of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.
     Section 5.03 Existence; Conduct of Business. The Borrower will, and will
cause each of its subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.
     Section 5.04 Payment of Obligations. The Borrower will, and will cause each
of its subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) 

42



--------------------------------------------------------------------------------



 



the Borrower or such subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.
     Section 5.05 Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.
     Section 5.06 Books and Records; Inspection Rights. The Borrower will, and
will cause each of its subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.
     Section 5.07 Compliance with Laws. The Borrower will, and will cause each
of its subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property and the terms and
provisions of the Material Agreements, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
     Section 5.08 Use of Proceeds and Letters of Credit. The proceeds of the
Loans will be used for working capital and general corporate purposes of the
Borrower and its Restricted Subsidiaries. The Letters of Credit shall be used
for general business purposes in the ordinary course of business or for such
other purposes as may be approved by the Administrative Agent. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.
     Section 5.09 Environmental Laws. The Borrower will, and will cause each of
its subsidiaries to:
          (a) comply with all applicable Environmental Laws and obtain and
comply with and maintain any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and
          (b) conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply with all lawful orders and directives of
all Governmental Authorities regarding Environmental Laws except to the extent
that the same are being contested in good faith by appropriate proceedings and
the pendency of such proceedings could not reasonably be expected to have a
Material Adverse Effect.

43



--------------------------------------------------------------------------------



 



ARTICLE VI
Negative Covenants
     Commencing on the Effective Date, until the Commitments have expired or
terminated and the principal of and interest on each Loan and all fees payable
hereunder have been paid in full and all Letters of Credit have expired or
terminated and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:
     Section 6.01 Indebtedness. The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:
          (a) Indebtedness created under this Agreement (including intercompany
Indebtedness permitted by Section 6.04(c));
          (b) other Indebtedness not to exceed $5,000,000 in the aggregate at
any one time outstanding.
     Section 6.02 Liens. The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except Permitted Encumbrances.
     Section 6.03 Fundamental Changes.
          (a) The Borrower will not, and will not permit any Restricted
Subsidiary to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all of its assets, or all or substantially all of the Equity
Interests of any of the Restricted Subsidiaries (in each case whether now owned
or hereafter acquired), or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing (i) any subsidiary of the Borrower may merge into the
Borrower in a transaction in which the Borrower is the surviving entity,
(ii) any subsidiary of the Borrower may merge into any Restricted Subsidiary in
a transaction in which the surviving entity is a Restricted Subsidiary, and
(iii) any Restricted Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders;
provided that any such merger involving a Person that is not a wholly owned
subsidiary immediately prior to such merger shall not be permitted.
          (b) The Borrower will not, and will not permit any Restricted
Subsidiary to, conduct, transact or otherwise engage in, or commit to conduct,
transact or otherwise engage in, any business or operations other than those
incidental to its ownership of the Equity Interests in the MLP or any Restricted
Subsidiary, as applicable.
     Section 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any Restricted Subsidiary to, purchase,
hold or acquire any Investment in or Guarantee any obligations of, any other
Person, or purchase or otherwise

44



--------------------------------------------------------------------------------



 



acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except:
          (a) Permitted Investments;
          (b) Investments by the Borrower or any Restricted Subsidiary in the
Equity Interests of the MLP, so long as at the time thereof and immediately
after giving effect thereto, no Default shall occur and be continuing;
          (c) loans or advances made (i) by the Borrower to any Restricted
Subsidiary, (ii) by any Restricted Subsidiary to the Borrower or (iii) by any
Restricted Subsidiary to any other Restricted Subsidiary, so long as at the time
thereof and immediately after giving effect thereto, no Default shall occur and
be continuing; and
          (d) Guarantees constituting Indebtedness permitted by Section 6.01(b).
     Section 6.05 Swap Agreements. The Borrower will not, and will not permit
any Restricted Subsidiary to, enter into any Swap Agreement.
     Section 6.06 Restricted Payments. The Borrower will not, and will not
permit any Restricted Subsidiary to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except (a) any Restricted
Subsidiary may declare and pay Restricted Payments to its parent, (b) the
Borrower may make Restricted Payments pursuant to and in accordance with equity
incentive plans or other benefit plans for management or employees of the
Borrower, (c) Valero GP, LLC may make Restricted Payments pursuant to and in
accordance with equity incentive plans or other benefit plans for management or
employees of Valero GP, LLC and (d) as long as no Default has occurred and is
continuing or would result therefrom, the Borrower may make Restricted Payments
in accordance with the terms of the Limited Liability Company Agreement
(Borrower).
     Section 6.07 Transactions with Affiliates. The Borrower will not, and will
not permit any Restricted Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) at prices and on terms and conditions not less favorable
to the Borrower or such Restricted Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Borrower and the Restricted Subsidiaries not involving any other
Affiliate, (c) any Restricted Payment permitted by Section 6.06 and (d) pursuant
to the agreements listed on Schedule 6.07, which agreements are at prices and on
terms and conditions not less favorable to it than could be obtained on an
arm’s-length basis from unrelated third parties.
     Section 6.08 Restrictive Agreements. The Borrower will not, and will not
permit any Restricted Subsidiary to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of the Borrower or any Restricted
Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets, or (b) the ability of any Restricted Subsidiary to pay dividends or
other distributions with respect to any shares of its capital stock or to make
or repay loans or advances to the Borrower or any other Restricted Subsidiary or
to Guarantee Indebtedness of the Borrower

45



--------------------------------------------------------------------------------



 



or any Restricted Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement, (ii) the
foregoing shall not apply to restrictions and conditions (x) existing on the
date of this Agreement identified on Schedule 6.08 (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition so as to cause such restriction or
condition to be more restrictive than the restriction or condition in existence
on the date of this Agreement) or (y) arising or agreed to after the date of
this Agreement; provided that such restrictions or conditions are not more
restrictive than the restrictions and conditions existing on the date of this
Agreement and (iii) clause (a) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof.
     Section 6.09 Limitation on Modifications of Other Agreements. The Borrower
will not, and will not permit any of its subsidiaries to, amend, modify or
change, or consent to any amendment, modification or change to, any of the terms
of, the Material Agreements, except to the extent the same could not reasonably
be expected to have a Material Adverse Effect.
     Section 6.10 Creation of Subsidiaries. The Borrower will not, and will not
permit any Restricted Subsidiary to, at any time create or acquire any
subsidiary.
     Section 6.11 Financial Condition Covenants.
          (a) The Borrower will not permit at any time the Consolidated Debt
Coverage Ratio to be in excess of 4.75 to 1.00 for any Rolling Period ending on
or subsequent to September 30, 2006; provided that if at any time the MLP or any
of its subsidiaries consummates an acquisition (including the Acquisition) for
which the MLP or any of its subsidiaries has paid aggregate net consideration of
at least $100,000,000, then, for the two Rolling Periods the last day of which
immediately follow the date on which such acquisition is consummated, the
numerator of the maximum Consolidated Debt Coverage Ratio otherwise permitted
above shall be increased by 0.5; thereafter, compliance shall be determined by
reverting back to a ratio of 4.75 to 1.00.
          (b) The Borrower will not, as of the last day of any fiscal quarter,
permit the aggregate cash distributions paid by the MLP to the Restricted
Subsidiaries and by the Restricted Subsidiaries to the Borrower in respect of
the Borrower’s indirectly owned Equity Interests in the MLP during the Rolling
Period ending on such day to be less than $25,000,000.
     Section 6.12 Disposition of Assets. The Borrower will not, and will not
permit any Restricted Subsidiary to, sell, assign, convey or otherwise transfer
any property except (i) sales, conveyances, transfers or other dispositions of
assets no longer used or useful in the Borrower’s or such Restricted
Subsidiary’s business, (ii) sales, conveyances, transfers or other dispositions
of Permitted Investments, (iii) Restricted Payments made in accordance with this
Agreement, (iv) sales, conveyances, transfers or other dispositions of property
in the ordinary course of the Borrower’s or such Restricted Subsidiary’s
business, and (v) sales, conveyances, transfers or other dispositions of
property related to or necessary to permit the Borrower or any Restricted
Subsidiary to administer any Unit incentive plans (including the purchase and
sale of Units on the open market to account for the exercise of Unit options and
vesting of restricted Units).

46



--------------------------------------------------------------------------------



 



ARTICLE VII
Events of Default
     From (and including) the Effective Date, if any of the following events
(“Events of Default”) shall occur:
          (a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
          (b) the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days;
          (c) any representation or warranty made or deemed made by or on behalf
of the Borrower or any of its subsidiaries in or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with the Loan Documents or any amendment or
modification hereof or waiver hereunder, shall prove to have been incorrect in
any material respect when made or deemed made;
          (d) the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), (c) or (e), Section 5.03
(with respect to the Borrower’s existence), Section 5.08 or in Article VI;
          (e) the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in the Loan Documents (other than those
specified in clause (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);
          (f) the Borrower or any Restricted Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
(subject to any applicable grace period), whether by acceleration or otherwise,
of any Material Indebtedness; or a default shall occur in the performance or
observance of any obligation or condition with respect to any Material
Indebtedness if the effect of such default is to accelerate the maturity of any
such Indebtedness or such default shall continue unremedied for any applicable
period of time sufficient to permit the holder or holders of such Indebtedness,
or any trustee or agent for such holders, to cause such Indebtedness to become
due and payable prior to its expressed maturity;
          (g) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Restricted Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official

47



--------------------------------------------------------------------------------



 



for the Borrower or any Restricted Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;
          (h) the Borrower or any Restricted Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (g) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Restricted Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
          (i) the Borrower or any Restricted Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;
          (j) one or more judgments for the payment of money in an aggregate
amount in excess of $5,000,000 and that are not covered by insurance shall be
rendered against the Borrower or any Restricted Subsidiary, or any combination
thereof and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or any Restricted Subsidiary to enforce any such judgment;
          (k) an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Borrower
and its subsidiaries in an aggregate amount exceeding $5,000,000;
          (l) the Borrower or any Restricted Subsidiary shall incur an
Environmental Liability requiring payment in any Rolling Period in excess of
$5,000,0000 that is not covered by insurance or that remains undischarged for a
period of 30 days;
          (m) this Agreement after delivery thereof shall for any reason, except
to the extent permitted by the terms hereof (or as waived by the Lenders in
accordance with Section 9.02), cease to be valid, binding and enforceable in
accordance with its terms against the Borrower or shall be repudiated by the
Borrower, or the Borrower shall so state in writing;
(n) a Change in Control shall occur; or
          (o) one or more “Events of Default” under (and as defined in) the
Valero Logistics Credit Agreement shall occur and be continuing;
then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i)

48



--------------------------------------------------------------------------------



 



terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (g) or (h) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.
ARTICLE VIII
The Administrative Agent
     Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
     The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any of its subsidiaries or other
Affiliate thereof as if it were not the Administrative Agent hereunder.
     The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or wilful misconduct. The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until written notice thereof is given
to the Administrative Agent by the Borrower or a Lender, and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection

49



--------------------------------------------------------------------------------



 



herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
     The Administrative Agent may perform any and all its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a Lender and a
commercial bank with an office in New York, New York and having a combined
capital and surplus of at least $500,000,000, or an Affiliate of any such bank.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
     Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it

50



--------------------------------------------------------------------------------



 



has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder.
     The Syndication Agent shall not have any duties, responsibilities or
liabilities under this Agreement or the other Loan Documents other than its
duties, responsibilities and liabilities in its capacity as a Lender hereunder.
ARTICLE IX
Miscellaneous
     Section 9.01 Notices.
          (a) Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
               (i) if to the Borrower, to it at One Valero Way, San Antonio,
Texas 78249-1112, Attention of Senior Vice President and Chief Financial Officer
(Telecopy No. (210) 345-3629);
               (ii) if to the Administrative Agent, to JPMorgan Chase Bank,
N.A., Loan and Agency Services Group, 1111 Fannin, 8th Floor, Houston, Texas
77002, Attention of Maria Arreola (Telecopy No. (713) 750-2228);
               (iii) if to JPMorgan Chase Bank, N.A., in its capacity as Issuing
Bank, to it at JPMorgan Chase Bank, N.A., Letter of Credit Group, Global Trade
Services, 10420 Highland Manor Dr., Tampa, Florida 33610, Attention of James
Alonzo (Telecopy No. (813) 432-5161);
               (iv) if to SunTrust Bank, in its capacity as Issuing Bank, to it
at SunTrust Bank, 25 Park Place, 16th Floor, Standby Letter of Credit Dept.,
MC-3706, Atlanta, Georgia 30303, Attention of Nivetta Freeman (Telecopy No.
(404) 588-8129)), with a copy to it at the same address and telecopy number,
Attention of Aimee Maier;
               (v) if to any other Lender, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.
          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved

51



--------------------------------------------------------------------------------



 



by it; provided that approval of such procedures may be limited to particular
notices or communications.
          (c) Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
     Section 9.02 Waivers; Amendments.
          (a) No failure or delay by the Administrative Agent, any Issuing Bank
or any Lender in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders hereunder are cumulative and are not exclusive of
any rights or remedies that they would otherwise have. No waiver of any
provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified (except as expressly set forth herein or therein) except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Required Lenders or by the Borrower and the Administrative Agent with
the consent of the Required Lenders; provided that no such agreement shall (i)
increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.16(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (v) waive or amend Section 4.01, without the written
consent of each Lender or (vi) change any of the provisions of this Section or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or any Issuing Bank hereunder without the prior written
consent of the Administrative Agent or such Issuing Bank, as the case may be.

52



--------------------------------------------------------------------------------



 



     Section 9.03 Expenses; Indemnity; Damage Waiver.
          (a) The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
          (b) The Borrower shall indemnify the Administrative Agent, each
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit issued by it if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnitee.
          (c) To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent or any Issuing Bank under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or such Issuing Bank, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the

53



--------------------------------------------------------------------------------



 



case may be, was incurred by or asserted against the Administrative Agent or
such Issuing Bank in its capacity as such.
          (d) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
          (e) All amounts due under this Section shall be payable not later than
5 Business Days after written demand therefor.
     Section 9.04 Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
          (b)
               (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:
                    (A) the Borrower, provided that no consent of the Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee;
                    (B) the Administrative Agent, provided that no consent of
the Administrative Agent shall be required for an assignment of any Commitment
to an assignee that is a Lender with a Commitment immediately prior to giving
effect to such assignment; and
                    (C) each Issuing Bank.
               (ii) Assignments shall be subject to the following additional
conditions:

54



--------------------------------------------------------------------------------



 



                    (A) except in the case of an assignment to a Lender or an
Affiliate of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;
                    (B) each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement;
                    (C) the parties to each assignment shall execute and deliver
to the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; and
                    (D) the assignee, if it shall not be a Lender, shall deliver
to the Administrative Agent an Administrative Questionnaire.
     For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
     “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
               (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.13, 2.14, 2.15 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
               (iv) The Administrative Agent, acting for this purpose as an
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent, the Issuing
Banks and

55



--------------------------------------------------------------------------------



 



the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Banks and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
               (v) Upon its receipt of a duly completed Assignment and
Assumption executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to Section
2.04(d) or (e), 2.05(b), 2.16(d) or 9.03(b), the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
          (c)
               (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent or any Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.13, 2.14 and 2.15 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.16(c) as though it were a
Lender.
               (ii) A Participant shall not be entitled to receive any greater
payment under Section 2.13 or Section 2.15 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits

56



--------------------------------------------------------------------------------



 



of Section 2.15 unless the Borrower is notified of the participation sold to
such Participant and such Participant agrees, for the benefit of the Borrower,
to comply with Section 2.15(e) as though it were a Lender.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     Section 9.05 Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.13, 2.14, 2.15 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
     Section 9.06 Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other required parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
     Section 9.07 Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

57



--------------------------------------------------------------------------------



 



     Section 9.08 Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
     Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process.
          (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
          (b) The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.
          (c) The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
     Section 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO

58



--------------------------------------------------------------------------------



 



REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     Section 9.11 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     Section 9.12 Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Borrower. For the
purposes of this Section, “Information” means all information received from the
Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent, any Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
     Section 9.13 Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the

59



--------------------------------------------------------------------------------



 



interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.
     Section 9.14 USA Patriot Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.

60



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            VALERO GP HOLDINGS, LLC
      By   /s/ Steven A. Blank       Steven A. Blank        Senior Vice
President, Chief Financial Officer
and Treasurer     

Signature Page to
3-Year Revolving Credit Agreement
S-1

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., individually and as
Administrative Agent
      By   /s/ Robert W. Traband       Name:   Robert W. Traband       Title:  
Vice President    

Signature Page to
3-Year Revolving Credit Agreement
S-2

 



--------------------------------------------------------------------------------



 



            SUNTRUST BANK, individually and as Syndication Agent
      By   /s/ David Edge       Name:   David Edge       Title:   Managing
Director    

Signature Page to
3-Year Revolving Credit Agreement
S-3

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Assignment and Assumption
     This Assignment and Assumption (the “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit and guarantees
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

             
1.
  Assignor:        
 
           
 
           
2.
  Assignee:        
 
           
 
                    [and is an Affiliate/Approved Fund of [identify Lender]1]
 
           
3.
  Borrower(s):        
 
           
 
            4.   Administrative Agent:           JPMorgan Chase Bank, N.A., as
the administrative agent under the Credit Agreement

 

1   Select as applicable.

Exhibit A-1



--------------------------------------------------------------------------------



 



5.   Credit Agreement: The 3-Year Revolving Credit Agreement dated as of
July 19, 2006 among Valero GP Holdings, LLC, the Lenders parties thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent.   6.   Assigned Interest:

                              Aggregate             Amount of   Amount of  
Percentage Assigned     Commitment/Loans   Commitment/Loans   of Facility
Assigned 2   for all Lenders   Assigned   Commitment/Loans3
 
    $       $       %  
 
    $       $       %  
 
    $       $       %  

     Effective Date:                          , 20   [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
     The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR


[NAME OF ASSIGNOR]
      By:           Title:                ASSIGNEE


[NAME OF ASSIGNEE]
      By:           Title:             

 

2   Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Tranche A Commitment,” “Tranche B Commitment,” etc.)   3   Set
forth, to at least 9 decimals, as a percentage of the Commitment/Loans of all
Lenders thereunder.

Exhibit A-2



--------------------------------------------------------------------------------



 



          [Consented to and]4 Accepted:    
 
        [NAME OF ADMINISTRATIVE AGENT], as     Administrative Agent    
 
       
By
       
 
       
 
  Title:    
 
        [Consented to:]5    
 
        [NAME OF RELEVANT PARTY]    
 
       
By
       
 
       
 
  Title:    

 

4   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   5   To be added only if the consent of the
Borrower and/or other parties (e.g. Swingline Lender, Issuing Bank) is required
by the terms of the Credit Agreement.

Exhibit A-3



--------------------------------------------------------------------------------



 



ANNEX 1
[__________________]6
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document 7 , (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section ___thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender 8 , attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with
 

6   Describe Credit Agreement at option of Administrative Agent.   7   The term
“Loan Document” should be conformed to that used in the Credit Agreement.   8  
The concept of “Foreign Lender” should be conformed to the section in the Credit
Agreement governing withholding taxes and gross-up.

Exhibit A-4



--------------------------------------------------------------------------------



 



     their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

Exhibit A-5



--------------------------------------------------------------------------------



 



EXHIBIT B
OPINION OF COUNSEL FOR THE BORROWER
[     ], 2006
To the Lenders and the Administrative
  Agent Referred to Below
c/o JPMorgan Chase Bank, N.A., as
  Administrative Agent
270 Park Avenue
New York, New York 10017
Dear Sirs:
     [I/We] have acted as counsel for Valero GP Holdings, LLC (the “Borrower”),
in connection with the Credit Agreement dated as July [     ], 2006 (the “Credit
Agreement”), among the Borrower, the banks and other financial institutions
identified therein as Lenders, and JPMorgan Chase Bank, N.A., as Administrative
Agent, and the other Loan Documents identified below. This opinion is being
furnished to you pursuant to Section 4.01(b) of the Credit Agreement. Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.
     In that connection, we have examined executed copies of the Credit
Agreement and the notes executed and delivered on the date hereof pursuant to
Section 2.08(e) of the Credit Agreement (the “Loan Documents”).
     In addition, [I, or individuals under my direction,/We] have examined
originals or copies, certified or otherwise identified to [my/our] satisfaction,
of such documents, corporate records, certificates of public officials and other
instruments and have conducted such other investigations of fact and law as
[I/we] have deemed necessary or advisable for purposes of this opinion.
     Upon the basis of the foregoing, [I am/we are] of the opinion that:
     1. The Loan Documents constitute the legal, valid and binding obligations
of the Borrower, enforceable against the Borrower under the law of the State of
New York in accordance with their respective terms.
     2. In a case properly argued and presented, a Texas court or a Federal
court sitting in Texas and applying Texas conflict of law principles, as set out
in Section 35.51 of the Texas Business and Commerce Code, would give effect to
the provisions of the Loan Documents selecting New York law as governing, and
would apply the substantive laws of the State of New York in construing the Loan
Documents.
     3. Under the circumstances contemplated by the Credit Agreement, the making
of the Loans will not violate Section 7 of the Securities Exchange Act of 1934,
as amended, or any

Exhibit B-1



--------------------------------------------------------------------------------



 



regulation issued pursuant thereto, including without limitation, the provisions
of Regulation T, U or X of the Board of Governors of the Federal Reserve System.
     4. The Borrower is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
     5. The Borrower (a) is a limited liability company duly formed and validly
existing under the laws of the State of Delaware and (b) has the limited
liability company power and authority to (i) own property and conduct the
business in which it is currently engaged and in which it proposes, as of the
date hereof, to be engaged after the date hereof, (ii) make, deliver and perform
the Loan Documents to which it is a party in accordance with the terms and
provisions thereof and (iii) borrow under the Credit Agreement.
     6. The execution, delivery and performance of the Credit Agreement by the
Borrower, and the borrowings by the Borrower under the Credit Agreement, have
been duly authorized by all necessary actions on behalf of the Borrower and each
other Person whose authorization is relevant to, or constitutes, authorization
on behalf of the Borrower.
     7. The Loan Documents have been duly executed and delivered on behalf of
the Borrower.
     8. No approvals or consents of any governmental authority of the State of
Texas or the United States of America or other consents or approvals by any
other Person which have not been obtained on or prior to the date hereof are
required (a) in connection with the participation by the Borrower in connection
with the transactions under the Loan Documents or the execution, delivery and
performance by the Borrower of the Loan Documents to which it is a party, or
(b) for the validity and enforceability of the Loan Documents and the exercise
by the Lenders of their rights and remedies thereunder.
     9. The execution, delivery and performance by the Borrower of the Loan
Documents will not (a) violate any provision of the Limited Liability Company
Agreement (Borrower), (b) result in the breach of, or constitute a default
under, any indenture or loan or credit agreement or any other material
agreement, lease or instrument, known to me after due inquiry, to which the
Borrower is a party or by which its properties may be bound, (c) result in, or
require, the creation or imposition of any Lien on any of its properties or
revenues pursuant to any requirement of law, rule regulation or order of any
governmental authority of the State of Texas or the United States of America or
material contractual obligation binding upon the Borrower, or (d) result in any
violation by the Borrower of any applicable law of the State of Texas or the
United States of America.
     10. The Borrower is not subject to regulation under any statute or
regulation of the State of Texas or the United States of America that limits its
ability to incur indebtedness.
     11. To my knowledge (having made due inquiry with respect thereto), except
as disclosed in the Credit Agreement, no litigation, investigation or proceeding
of or before any arbitrator or governmental authority is pending or threatened
by or against the Borrower or against any of the properties or revenues of
either (a) with respect to the Loan Documents or any

Exhibit B-2



--------------------------------------------------------------------------------



 



of the transactions contemplated thereby or (b) which, if adversely determined,
could reasonably be expected to have a Material Adverse Effect.

Exhibit B-3



--------------------------------------------------------------------------------



 



SCHEDULE 2.01

          LENDER   COMMITMENT
JPMorgan Chase Bank, N.A.
  $ 10,000,000  
 
       
SunTrust Bank
  $ 10,000,000  
 
       
Total
  $ 20,000,000  

Schedule 2.01





--------------------------------------------------------------------------------



 



SCHEDULE 3.06
Disclosed Matters
Grace Litigation. All actions, suits, proceedings, claims and Environmental
Liabilities arising out of or relating to the Otis pipeline as described in the
Borrower’s Registration Statement on Form S-1, as amended.
Port of Vancouver. All actions, suits, proceedings, claims and Environmental
Liabilities arising out of or relating to Valero L.P.’s (and its subsidiaries’)
Port of Vancouver property as described in the Borrower’s Registration Statement
on Form S-1, as amended.
Schedule 3.06

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.07
Affiliate Agreements
Administration Agreement, dated July 19, 2006, between Valero GP Holdings, LLC
and Valero GP, LLC
Non-Compete Agreement, dated July 19, 2006, between Valero GP Holdings, LLC,
Valero L.P., Riverwalk Logistics, L.P. and Valero GP, LLC
Schedule 6.07

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.08
Existing Restrictions
None.
Schedule 6.07

 